                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

JAMES W. McCULLERS, #2134446                     §

VS.                                              §                CIVIL ACTION NO. 6:18cv350

PRINCIPAL OWENS                                  §
                                    ORDER OF DISMISSAL
       Plaintiff James W. McCullers, an inmate formerly confined within the Texas Department

of Justice (TDCJ) proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983

alleging purported violations of his constitutional rights. The complaint was referred to the United

States Magistrate Judge, the Honorable Judge John D. Love, for findings of fact, conclusions of

law, and recommendations for the disposition of the case.

       On February 6, 2019, Judge Love issued a Report, (Dkt. #33), recommending

that Plaintiff’s motion for summary judgment be denied and that his civil rights lawsuit be

dismissed, with prejudice.      Specifically, Judge Love found that Plaintiff’s motion for

summary judgment concerning his release on parole, (Dkt. #26), was moot because he was

released from confinement and placed on mandatory supervision. A copy of this Report was sent

to Plaintiff at his address; return receipt requested. However, to date, no objections to the Report

have been filed.

       Because Plaintiff has failed to file objections to Judge Love’s Report, he is barred from

de novo review by the District Judge of those findings, conclusions, and recommendations and,

except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

findings and legal conclusions accepted and adopted by the district court. Douglass v. United

Services Auto. Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

                                                 1
       The court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #33), is

ADOPTED as the opinion of the court. Further, it is

       ORDERED that Plaintiff’s motion for summary judgment, (Dkt. #26), is DENIED. It is

also

       ORDERED that Plaintiff’s civil rights action is DISMISSED with prejudice. Finally, it

is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        SIGNED this the 11 day of March, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                2
